COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-13-00384-CV


Brenda Combes and Tom Combes               §    From County Court at Law No. 2

                                           §    of Denton County (CV-2013-02510)
v.
                                           §    January 30, 2014

Tarsem Gill                                §    Per Curiam

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the stay entered on January 3, 2014, should be lifted and the appeal should be

dismissed. It is ordered that the stay entered on January 3, 2014, is lifted and

the appeal is dismissed.

      It is further ordered that Appellants Brenda Combes and Tom Combes

shall pay all costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM